Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154819(65)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  HARMONY MONTESSORI CENTER,                                                                              Kurtis T. Wilder,
          Petitioner-Appellant,                                                                                       Justices
                                                                    SC: 154819
  v                                                                 COA: 326870
                                                                    Tax Tribunal: 00-370214
  CITY OF OAK PARK,
             Respondent-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Municipal League and
  the Michigan Townships Association to extend the time for filing a brief amicus curiae is
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  October 4, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 15, 2017
                                                                               Clerk